DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph F. Guihan (Reg. No. 73,411) on 11/09/2021.
The application has been amended as follows: 
For the claims:
1-15.	(Cancelled).
	16.	(Currently amended) An electronic device comprising:
display layers that include a thin-film transistor layer; 
a printed circuit board that includes a first contact; 
a flexible printed circuit coupled between the thin-film transistor layer and the printed circuit board, wherein the flexible printed circuit has a second contact that is coupled to the first contact on the printed circuit board and wherein the first and second contacts have first and second opposing sides; 
	a display driver integrated circuit mounted on the flexible printed circuit;

	a second encapsulant layer formed on the second side of the first and second contacts, wherein the second encapsulant layer directly contacts an upper surface of the flexible printed circuit, an edge of the flexible printed circuit, and an upper surface of the printed circuit board; and
wherein the first encapsulant layer is attached to a lower surface of the flexible printed circuit and an edge of the printed circuit board.	
	17.	(Cancelled).  
18.	(Cancelled).
	19.	(Previously presented) The electronic device defined in claim 16, wherein the second encapsulant layer conforms to the second side of the first and second contacts.
	20.	(Cancelled). 
	21.	(Previously presented) The electronic device defined in claim 16, wherein the second encapsulant layer directly contacts a lower surface of the flexible printed circuit.
	22.	(Cancelled).  
	23.	(Cancelled).

Allowable Subject Matter
Claims 16, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN T DINH/Primary Examiner, Art Unit 2848